Citation Nr: 1616919	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-04 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for hepatitis C. 

5.  Entitlement to service connection for a lumbar spine disability. 

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to an initial rating in excess of 50 percent for bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

After the issuance of the December 2013 supplemental statement of the case, additional VA treatment records were obtained.  The RO did not issue another supplemental statement of the case.  However, the new VA treatment records only note diagnoses of the claimed disabilities.  The Board concedes that the Veteran has current diagnoses of all disabilities claimed.  At issue in this case is the existence of a relationship between the claimed disabilities and service.  None of the new VA treatment records address whether there is a nexus between the claimed disabilities and service.  Accordingly, the Board finds no prejudice in proceeding to a decision.  McBurney v. Shinseki, 23 Vet. App. 136 (2009).   

In February 2014, the Veteran submitted private medical evidence, but waived initial AOJ consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The issues of entitlement to service connection for a prostate disability, a left knee disability, hepatitis C, and bilateral hearing loss; and entitlement to an initial rating in excess of 50 percent for bipolar disorder are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have hypertension due to any incident of active service or that manifested within one year of separation from service. 

2.  The preponderance of the evidence shows that the Veteran does not have a low back disability due to any incident of active service. 


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

2.  The Veteran's lumbar spine disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in January 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in the December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

The Veteran has not been provided VA examinations to assess the nature and etiology of hypertension or a lumbar spine disability.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran has been diagnosed with hypertension and a lumbar spine disability.  However, there is no evidence of an in-service event, injury, or disease that occurred in service, and no evidence that hypertension manifested within one year of separation from service.  There is no medical evidence of record indicating that hypertension or a low back disability may be related to service.  Additionally, the Veteran has not presented any lay evidence in support of the claims.  The record is sufficient for the Board to decide the claim.  Therefore, VA examinations for hypertension and a low back disability are not required.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In August 2013, the Board remanded this case so that Social Security Administration (SSA) records could be obtained and so the Veteran could undergo a VA examination for hepatitis C.  SSA records were obtained and he was provided a VA examination for his hepatitis C in November 2013.  There was substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

Reasonably doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Hypertension

The Veteran has been diagnosed with hypertension.  Hypertension was not documented in the service medical records.  The Veteran's blood pressure was 120/74 at entry into service and 105/56 at separation from service.  

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as hypertension, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case, the evidence does not show, nor has the Veteran asserted, that hypertension began within one year of separation from service.  

The VA and private treatment records show that the Veteran has hypertension.  However, none of the medical evidence of record shows that it is related to service.  Significantly, the Veteran has not advanced any argument as to why he believes his hypertension is related to service.  Because there is no competent evidence linking hypertension to service, the evidence of record does not establish that it is at least as likely as not that hypertension is related to service or manifested to a compensable degree within one year following separation from service.

Accordingly, the Board finds that the preponderance of the probative evidence of record weighs against the claim for service connection for hypertension.  Therefore, service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Lumbar Spine Disability

The Veteran has been diagnosed with multilevel disc disease, central canal stenosis, and bilateral foraminal stenosis of the lumbar spine.  The service medical records are negative for any back injury or symptoms of a back disability.  Significantly, at a December 1975 urology consultation, the examining physician noted that the Veteran had not had a back injury.  In a April 1976 report of medical history for separation, the Veteran specifically denied having recurrent back pain and his spine was normal at the April 1976 separation examination.

VA and private treatment records show a history of chronic back pain as the result of post-service work-related back injuries.  In August 2005, Dr. S. K., a private physician, stated that the Veteran had injured his back in July 2005 at work.  He was lifting a pallet from a truck using a pallet jack and developed rapidly worsening back pain accompanied by tingling and numbness down the left lower extremity.  Dr. S. K. noted that the Veteran had not had a prior or antecedent history of a back injury.  In April 2007, it was noted that he had undergone a discectomy six and a half weeks earlier, and that he reported ongoing back pain since the July 2005 work-related injury. 

In July 2008, the Veteran sustained a second post-service work-related injury.  He fell from a truck and injured his back.  In September 2008, he underwent an MRI with Dr. M. B., who noted the Veteran experienced back pain after falling from a truck.  The impression was multilevel disc disease from L3-4 to L5-S1, mild to moderate central canal stenosis L3-4 and L4-5, and bilateral foraminal stenosis.  

In March 2009. Dr. R. S., a private physician, noted that the Veteran sustained a work-related back injury in July 2008.  

September 2009 Texas Workers' Compensation Work Status Reports note that the Veteran slipped and fell at work in July 2008.  

In July 2011, Dr. A. T. noted that the Veteran's low back pain began in 2005, after a car accident.  

In August 2011, SSA found that the Veteran was disabled due to a low back disability and a left knee disability.  The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Those records do not relate the low back disability to service.

The Board finds that the preponderance of the evidence is against a finding of a nexus between active service and any low back disability.  Instead, the evidence shows that the Veteran sustained a work-related back injury after separation from service in July 2005, prior to which there was no back injury, and that he sustained a second work-related back injury in July 2008.  The records relating to the July 2005 back injury specifically note that there was not a previous back injury.

The Veteran has not advanced lay evidence in support of his claim.  The Veteran has also not submitted any competent evidence that relates any current low back disability to service.

Accordingly, the Board finds that the preponderance of the probative evidence of record weighs against the claim for  service connection for a low back disability.  Therefore, service connection for a low back disability is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a low back disability is denied.  


REMAND

At a November 2013 VA prostate examination, the examiner provided an adequate opinion regarding the Veteran's prostatitis and urethritis.  However, the opinions regarding erectile dysfunction and benign prostatic hyperplasia (BPH) were inadequate because the examiner was unable to provide an opinion without resorting to speculation.  Medical opinions that are speculative in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Once VA has provided a VA examination, even if it not statutorily obligated to do so, an adequate examination must be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an adequate opinion must be provided.  

The medical evidence of record shows that the Veteran has a left knee disability.  In February 2006, Dr. R. S., a private physician, noted that the Veteran injured his left knee in July 2005.  However, in July 2011, he reported to Dr. A. T., a private physician, that his left knee pain began in 1975, when he was in the Navy.  The Veteran's April 1976 report of medical history for separation noted swollen and painful joints and the examining physician noted that he was advised to have knee surgery at age 17, but chose not to have an operation.  The Veteran entered service in 1974 and was born in 1955.  He was 17 years old prior to service and therefore the issue of the presumption of soundness is raised.  Additionally, the Veteran reported persistent symptoms since service.  The record is insufficient for the Board to decide his claim, and the Board finds that an examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At a November 2013 VA hepatitis C examination, the examiner was unable to provide an opinion without speculating because the causal event etiology of the Veteran's hepatitis C was uncertain.  The opinion is inadequate and on remand, an adequate opinion must be provided.  

The Veteran had normal hearing upon entry and exit from service.  However, the pure tone threshold in the right ear was 10 decibels at 500 Hertz at entry and 20 decibels at 500 Hertz at separation.  In July 2011, the Veteran reported to Dr. A. T. that he had hearing loss in the right ear since 1975, when he was exposed to weapons fire in service.  He reported using a hearing aid since 2009.  The record does not contain audiogram results necessary to determine whether the Veteran has a degree of hearing loss that is severe enough to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  However, he has competently and credibly reported a decrease in hearing acuity.  An examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

An August 2015 rating decision granted service connection for bipolar disorder and assigned an initial 50 percent rating.  The Veteran submitted a timely notice of disagreement in December 2015.  However, no statement of the case has been issued.  That claim must be remanded to for issuance of a statement of the case.  38 C.F.R. §19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board emphasizes that the Veteran must perfect an appeal in order to obtain appellate review.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for the claimed prostate disability.  The examiner must review the claims file and should note that review in the report.  The examiner must provide all findings, along with a complete rationale for all opinions in the examination report.  The examiner should take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of that finding.  For each prostate condition diagnosed, to specifically include any erectile dysfunction and BPH, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began during active service, or is related to an incident of service, including bouts of prostatitis and urethritis.

2.  Schedule the Veteran for an examination with an appropriate clinician for a left knee disability.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of that finding.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:  (1) he Veteran's April 1976 report of medical history for separation, where he reported swollen or painful joints and the examining physician noted that the Veteran was advised to have knee surgery at age 17, prior to service;  (2) A February 2006 private medical record from Dr. R. S. where a July 2005 left knee injury was noted; (3) The July 2011 private medical record from Dr. A. T. where a history of left knee pain since 1975 is noted.  The examiner should provide all findings, with a complete rationale for opinions, in the examination report.  The examiner must provide opinions for each of the following:

(a) Is it medically undebatable that a left knee disability preexisted the Veteran's entry into active service?  The evidentiary standard for whether a condition existed prior to service is clear and unmistakable, which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be undebatable.  


(b)  If it is found medically undebatable that a left knee disability clearly preexisted service, is it also medically undebatable that it was not aggravated to a permanent degree in service beyond the natural progression of the disease?

(c) If a left knee disability is not found to have undebatably preexisted active service, is it at least as likely as not (50 percent or greater probability) that a left knee disability began in or is related to active service?

3.  Schedule the Veteran for an examination with an appropriate clinician for hepatitis C.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of that finding.   The examiner should provide all findings, with a complete rationale for the opinion, in the examination report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that hepatitis C began during active service, or is related to an incident of service, including a shipboard tattoo.

4.  Schedule the Veteran for an examination with an appropriate clinician for bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of that finding.  Although an independent review of the claims file is required, the Board calls the examiner's attention to (1) The hearing test results from the Veteran's January 1974 entrance examination and April 1976 separation examination; and (2) A July 2011 private medical record from Dr. A. T. where the Veteran reported hearing loss in his right ear since 1975.  The examiner should provide all findings, with a complete rationale for the opinions, in the examination report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss began during active service or is related to an incident of service to include noise exposure.  For the purposes of the opinion, the examiner is to accept the Veteran's assertion that he was exposed to noise in service as credible.  A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

5.  Issue a statement of the case, accompanied by notification of appellate rights, which addresses the issue of entitlement to an initial rating in excess of 50 percent for bipolar disorder.  If the Veteran timely perfects an appeal, return the case to the Board.

6.  Then, readjudicate the service connection claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


